DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
Claim(s) 1-2, 8-9, and 15-16 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2006/0075348 A1, hereinafter Xu), Varenhorst et al. (WO 2014/197121 A1, hereinafter Varenhorst), Quinn (US 2010/0228803 A1, hereinafter Quinn) and Antebi et al. (US 2012/0192055 A1, hereinafter Antebi).

As to Amended Claim 1, Xu discloses a method for generating a synchronized presentation session, the method comprising: 
registering a primary presenting electronic device of a primary presenter and a secondary presenting electronic device  of a second presenter ((Xu; Fig. 7A; [0112-0113]) , where Xu discloses users of the presentation group and register to access the session.); 
defining a first identifier and a first content portion of presentation data on the primary presenting electronic device ((Xu; Figs. 5C and 5D; [0088-0092]), where Xu discloses an interactive application presentation. The presentation enabling synchronization from a first set of content.); 
defining a second identifier and a second content portion of the presentation data on the secondary presenting electronic device ((Xu; Figs. 5C and 5D; [0088-0092]), where Xu discloses an interactive application presentation. The presentation enabling synchronization from a first set of content from a first device and have the ability retrieve content from a second source for later slides in the presentation.).
However, Xu does not disclose defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary 
In an analogous art, Varenhorst discloses defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating presentation data of the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display ((Varenhorst; [0032, 0034-0038]), where Varenhorst discloses automatically synchronizing content with the presentation. Identifiers/descriptors within the presentation can define content associated with the presentation. As the progression of the presentation contents, content can be retrieved from a first source or an additional source and provide a continuous presentation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display as taught by Varenhorst to enable users to join and contribute content to a presentation white it is running (Varenhorst; [abs]).
However, Xu-Varenhorst does not disclose the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display.
In an analogous art, Quinn discloses the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display ((Quinn; Figs. 3 & 4; [abs; 0041-0043]), where Quinn discloses the first and second device comprising identifiers (i.e. properties) associated with the content portion (i.e. media files) stored on each device. Based upon the identifiers and content associated with each device, the associate content (i.e. media files) can be aggregated (i.e. merged) together to form a single presentation (i.e. media play list).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu-Varenhorst to include the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display as taught by Quinn to provide continuous content to be presented to the users (Quinn; [0002]).
However, Xu-Varenhorst-Quinn does not disclose generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers.
In an analogous art, Antebi discloses generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers ((Antebi; Figs. 7B, 12; [0002, 0106-0108, 0112-0113]), wherein a first user and a second user can contribute a first and second content portion for a presentation (i.e. document, slide presentation, etc..) with the associated metadata from their respective client devices. Based upon the associated identifiers and metadata, the order of the presentation can be merged/combined to form a single presentation. Wherein the single presentation incorporates the slides created by both users to be in sync.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu-Varenhorst-Quinn to include generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers as taught by Antebi to enable a single presentation created by multiple users (Antebi; [0094]).

As to Amended Claim 2, Xu-Varenhorst-Quinn-Antebi discloses the method of claim 1, wherein the synchronization configuration includes a marker indicating a transition between the first content portion and the second content portion (Varenhorst; [0053, 0074]) that is automatically inserted on the primary presenting electronic device of the primary presenter ((Antebi; Figs. 7B, 12; [0002, 0106-0108, 0112-0113]), wherein a first user and a second user can contribute a first and second content portion for a presentation (i.e. document, slide presentation, etc..) with the associated metadata from their respective client devices. The users can work on various portions of the slide presentation. Based upon the associated identifiers and metadata, the order of the presentation can be merged/combined to form a single presentation. Wherein the single presentation incorporates the slides created by both users to be in sync.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 3, Xu-Varenhorst-Quinn-Antebi discloses the method of claim 1, further comprising presenting a user interface to allow a private collaboration between the primary and secondary presenting electronic devices ((Xu; [0041-0042]), where Xu discloses the ability to enable the users to communicate directly with each other during the presentation.). 

As to Claim 4, Xu-Varenhorst-Quinn-Antebi discloses the method of claim 3, further comprising registering a non-presenting device and providing access of the synchronized presentation stream to the non-presenting device while not providing access to the private collaboration ((Xu; Fig. 2; [0035, 0041-0042, 0112-0113]), where Xu discloses registering members attending the presentation. Once a user is registered, the user can view the presentation and also provide the user the ability to chat with other members in the presentation group and not view on-going conversations.). 

As to Claim 5, Xu-Varenhorst-Quinn-Antebi discloses the method of claim 1, further comprising registering a second secondary electronic device, wherein the first content portion is a slide deck and the second secondary electronic device includes a set of speaker notes associated with the slide deck, wherein an advance in the slide deck advances the speaker notes, and wherein an advance in the speaker notes advances the slide deck (Xu; Figs. 5A-5E; [0084-0092]). 

As to Claim 6, Xu-Varenhorst-Quinn-Antebi discloses the method of claim 1, further comprising identifying a constraint associated with a registered electronic device and adjusting the synchronized presentation stream based on the constraint (Xu; [0092-0094]).

As to Claim 7, Xu-Varenhorst-Quinn-Antebi discloses the method of claim 1, further comprising monitoring a device availability of the first and second electronic devices (Xu; [0079, 0101]), (Varenhorst; [0060, 0073]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 8, Xu discloses a computer program product embodied in a computer readable medium that, when executed by a computer device, performs a method for generating a synchronized presentation session, the method comprising: 
registering a primary presenting electronic device and a secondary presenting electronic device ((Xu; Fig. 7A; [0112-0113]), where Xu discloses users of the presentation group and register to access the session.);
(Xu; Figs. 5C and 5D; [0088-0092]), where Xu discloses an interactive application presentation. The presentation enabling synchronization from a first set of content.);
defining a second identifier and a second content portion of presentation data on the secondary presenting electronic device ((Xu; Figs. 5C and 5D; [0088-0092]), where Xu discloses an interactive application presentation. The presentation enabling synchronization from a first set of content from a first device and have the ability retrieve content from a second source for later slides in the presentation.).
However, Xu does not disclose defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display. 
In an analogous art, Varenhorst discloses defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display ((Varenhorst; [0032, 0034-0038]), where Varenhorst discloses automatically synchronizing content with the presentation. Identifiers/descriptors within the presentation can define content associated with the presentation. As the progression of the presentation contents, content can be retrieved from a first source or an additional source and provide a continuous presentation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to 
However, Xu-Varenhorst does not disclose identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display.
In an analogous art, Quinn discloses the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display ((Quinn; Figs. 3 & 4; [abs; 0041-0043]), where Quinn discloses the first and second device comprising identifiers (i.e. properties) associated with the content portion (i.e. media files) stored on each device. Based upon the identifiers and content associated with each device, the associate content (i.e. media files) can be aggregated (i.e. merged) together to form a single presentation (i.e. media play list).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu-Varenhorst to include the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display as taught by Quinn to provide continuous content to be presented to the users (Quinn; [0002]).
However, Xu-Varenhorst-Quinn does not disclose generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers.
In an analogous art, Antebi discloses generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter (Antebi; Figs. 7B, 12; [0002, 0106-0108, 0112-0113]), wherein a first user and a second user can contribute a first and second content portion for a presentation (i.e. document, slide presentation, etc..) with the associated metadata from their respective client devices. Based upon the associated identifiers and metadata, the order of the presentation can be merged/combined to form a single presentation. Wherein the single presentation incorporates the slides created by both users to be in sync.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu-Varenhorst-Quinn to include generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers as taught by Antebi to enable a single presentation created by multiple users (Antebi; [0094]).

As to Amended Claim 9, Xu-Varenhorst-Quinn-Antebi discloses the computer program product of claim 8, wherein the synchronization configuration includes a marker indicating a transition between the first content portion and the second content portion (Varenhorst; [0053, 0074]) that is automatically inserted on the primary present electronic device of the primary presenter ((Antebi; Figs. 7B, 12; [0002, 0106-0108, 0112-0113]), wherein a first user and a second user can contribute a first and second content portion for a presentation (i.e. document, slide presentation, etc..) with the associated metadata from their respective client devices. The users can work on various portions of the slide presentation. Based upon the associated identifiers and metadata, the order of the presentation can be merged/combined to form a single presentation. Wherein the single presentation incorporates the slides created by both users to be in sync.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 10, Xu-Varenhorst-Quinn-Antebi discloses the computer program product of claim 8, the method further comprising presenting a user interface to allow a private collaboration between the primary and secondary presenting electronic devices ((Xu; [0041-0042]), where Xu discloses the ability to enable the users to communicate directly with each other during the presentation.).

As to Claim 11, Xu-Varenhorst-Quinn-Antebi discloses the computer program product of claim 10, the method further comprising registering a non-presenting device and providing access of the synchronized presentation stream to the non-presenting device while not providing access to the private collaboration ((Xu; Fig. 2; [0035, 0041-0042, 0112-0113]), where Xu discloses registering members attending the presentation. Once a user is registered, the user can view the presentation and also provide the user the ability to chat with other members in the presentation group and not view on-going conversations.).

As to Claim 12, Xu-Varenhorst-Quinn-Antebi discloses the computer program product of claim 8, the method further comprising registering a second secondary electronic device, wherein the first content portion is a slide deck and the second secondary electronic device includes a set of speaker notes associated with the slide deck, wherein an advance in the slide deck advances the speaker notes, and wherein an advance in the speaker notes advances the slide deck (Xu; Figs. 5A-5E; [0084-0092]).

As to Claim 13, Xu-Varenhorst-Quinn-Antebi discloses the computer program product of claim 8, the method further comprising identifying a constraint associated with a registered electronic device and adjusting the synchronized presentation stream based on the constraint (Xu; [0092-0094]).

As to Claim 14, Xu-Varenhorst-Quinn-Antebi discloses the computer program product of claim 8, the method further comprising monitoring a device availability of the first and second electronic devices (Xu; [0079, 0101]), (Varenhorst; [0060, 0073]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 15, Xu discloses a system for generating a synchronized presentation session, comprising: 
a memory medium comprising instructions (Xu; Fig. 1); 
a bus coupled to the memory medium (Xu; Fig. 1); and 
a processor coupled to the bus that when executing the instructions causes the system to perform a method (Xu; Fig. 1), comprising: 	
registering a primary presenting electronic device and a secondary presenting electronic device ((Xu; Fig. 7A; [0112-0113]), where Xu discloses users of the presentation group and register to access the session.);
defining a first identifier and a first content portion of presentation data on the primary presenting electronic device ((Xu; Figs. 5C and 5D; [0088-0092]), where Xu discloses an interactive application presentation. The presentation enabling synchronization from a first set of content.);
defining a second identifier and a second content portion of presentation data on the secondary presenting electronic device ((Xu; Figs. 5C and 5D; [0088-0092]), where Xu discloses an interactive application presentation. The presentation enabling synchronization from a first set of content from a first device and have the ability retrieve content from a second source for later slides in the presentation.).
Xu does not disclose defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display. 
In an analogous art, Varenhorst discloses defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display ((Varenhorst; [0032, 0034-0038]), where Varenhorst discloses automatically synchronizing content with the presentation. Identifiers/descriptors within the presentation can define content associated with the presentation. As the progression of the presentation contents, content can be retrieved from a first source or an additional source and provide a continuous presentation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include defining, using the first and second identifiers and the first and second content portions, a synchronization configuration to identify a flow for the presentation session; and automatically generating, by aggregating the primary and secondary presenting electronic devices based on the synchronization configuration, a synchronized presentation stream for display as taught by Varenhorst to enable users to join and contribute content to a presentation white it is running (Varenhorst; [abs]).
However, Xu-Varenhorst does not disclose the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display.
In an analogous art, Quinn discloses the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of (Quinn; Figs. 3 & 4; [abs; 0041-0043]), where Quinn discloses the first and second device comprising identifiers (i.e. properties) associated with the content portion (i.e. media files) stored on each device. Based upon the identifiers and content associated with each device, the associate content (i.e. media files) can be aggregated (i.e. merged) together to form a single presentation (i.e. media play list).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu-Varenhorst to include the identifiers and the content portions are stored on the primary and secondary device respectively; and aggregating the content portions of presentation data on the primary and secondary devices for presentation display as taught by Quinn to provide continuous content to be presented to the users (Quinn; [0002]).
However, Xu-Varenhorst-Quinn does not disclose generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers.
In an analogous art, Antebi discloses generating a synchronized presentation stream for display according to a predetermined order of the primary present and the secondary presenter defined base on the first and second identifiers ((Antebi; Figs. 7B, 12; [0002, 0106-0108, 0112-0113]), wherein a first user and a second user can contribute a first and second content portion for a presentation (i.e. document, slide presentation, etc..) with the associated metadata from their respective client devices. Based upon the associated identifiers and metadata, the order of the presentation can be merged/combined to form a single presentation. Wherein the single presentation incorporates the slides created by both users to be in sync.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu-Varenhorst-Quinn to include generating a synchronized presentation stream for display according to a predetermined order 

As to Claim 16, Xu-Varenhorst-Quinn-Antebi discloses the system of claim 15, wherein the synchronization configuration includes a marker indicating a transition between the first content portion and the second content portion (Varenhorst; [0053, 0074]) that is automatically inserted on the primary present electronic device of the primary presenter ((Antebi; Figs. 7B, 12; [0002, 0106-0108, 0112-0113]), wherein a first user and a second user can contribute a first and second content portion for a presentation (i.e. document, slide presentation, etc..) with the associated metadata from their respective client devices. The users can work on various portions of the slide presentation. Based upon the associated identifiers and metadata, the order of the presentation can be merged/combined to form a single presentation. Wherein the single presentation incorporates the slides created by both users to be in sync.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 17, Xu-Varenhorst-Quinn-Antebi discloses the system of claim 15, the method further comprising presenting a user interface to allow a private collaboration between the primary and secondary presenting electronic devices ((Xu; [0041-0042]), where Xu discloses the ability to enable the users to communicate directly with each other during the presentation.).

As to Claim 18, Xu-Varenhorst-Quinn-Antebi discloses the system of claim 17, the method further comprising registering a non-presenting device and providing access of the (Xu; Fig. 2; [0035, 0041-0042, 0112-0113]), where Xu discloses registering members attending the presentation. Once a user is registered, the user can view the presentation and also provide the user the ability to chat with other members in the presentation group and not view on-going conversations.).

As to Claim 19, Xu-Varenhorst-Quinn-Antebi discloses the system of claim 15, the method further comprising registering a second secondary electronic device, wherein the first content portion is a slide deck and the second secondary electronic device includes a set of speaker notes associated with the slide deck, wherein an advance in the slide deck advances the speaker notes, and wherein an advance in the speaker notes advances the slide deck (Xu; Figs. 5A-5E; [0084-0092]).

As to Claim 20, Xu-Varenhorst-Quinn-Antebi discloses the system of claim 15, the method further comprising identifying a constraint associated with a registered electronic device and adjusting the synchronized presentation stream based on the constraint (Xu; [0092-0094]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paul et al. (US 2005/0039130 A1) wherein Paul discloses online presentation authoring method includes allowing a primary author to perform a primary set of tasks concerning at least a primary portion of an online presentation, and requesting that a guest author perform a secondary set of tasks concerning a secondary portion of the online presentation.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        1.13.2021